UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7017



AARON R. CLARKE,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairperson, Virginia Parole
Board;   GENE  JOHNSON,   Director, Virginia
Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00222-RAJ)


Submitted: September 26, 2006              Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron R. Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Aaron     R.   Clarke   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Clarke v. Fahey, No. 2:06-cv-00222-RAJ (E.D.

Va. May 4, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -